Appeal from a decision of the Workers’ Compensation Board, *930filed October 30,1980. The board has decided that claimant should be provided with an electric elevator chair for access to his second floor apartment because of an existing disability resulting from a compensable heart condition. The only question to be resolved upon this appeal is whether that disability is founded upon a myocardial infarction which occurred in 1969. The original award was for coronary insufficiency and the case was closed on December 8, 1969 with a finding of no compensable lost time from that date. However, the case was reopened on November 26, 1976 upon the basis of a medical report finding a coronary infarction at the time of the 1969 injury with a continuing disability. This view was adopted by the board, and it amended its prior decision to reflect the findings. It is clear from the record that there is more than substantial medical evidence to support a finding of causal relation and the need for the elevator chair (see Workers’ Compensation Law, § 13, subd [a]; Matter of Carniato v Wheeler Corp., 7 AD2d 328). Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Kane, Casey and Mikoll, JJ., concur.